      Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 1 of 49




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                     9/14/2020
MONIQUE MICHELLE MUNNINGS-BAH,                                 :
                                                               :     19 Civ. 3510 (LJL) (RWL)
                                    Plaintiff,                 :
                                                               : REPORT AND RECOMMENDATION
                  - against -                                  :    TO HON. LEWIS J. LIMAN:
                                                               :    SOCIAL SECURITY APPEAL
ANDREW SAUL,                                                   :
COMMISSIONER OF SOCIAL SECURITY,                               :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge

       Plaintiff Monique Michelle Munnings-Bah (“Munnings-Bah” or “Plaintiff”),

represented by counsel, commenced the instant action against Defendant Andrew Saul,

the Commissioner of the Social Security (the “Commissioner”), pursuant to the Social

Security Act (the “Act”), 42 U.S.C. § 405(g), seeking review of the Commissioner’s

decision that Munnings-Bah is not entitled to disability insurance benefits (“DIB”) under

42 U.S.C. § 423 et seq. The parties have submitted cross-motions pursuant to Rule

12(c) of the Federal Rules of Civil Procedure seeking judgment on the pleadings. For

the reasons stated below, the Commissioner’s motion should be DENIED, Munnings-

Bah’s motion should be GRANTED, and this case should be REMANDED.

                                        Background

A.     Procedural History

       On November 10, 2015, Munnings-Bah filed an application for DIB alleging that

she has been disabled since February 11, 2015, because of “panic attacks and

agoraphobia, bulging discs and hypertension.” (Administrative Record, Dkt. 13-1 to 13-

23 (“R.”), 99, 114.)     On January 7, 2016, the Social Security Administration (the



                                              1
       Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 2 of 49




“Administration”) denied Munnings-Bah’s application, having determined that the

medical evidence “did not show any conditions of a nature that would prevent [her] from

working.” (R. 114.) Munnings-Bah then filed a written request for a hearing before an

Administrative Law Judge (“ALJ”). (R. 122-23.) A hearing before ALJ Miriam L. Shire

was held on December 27, 2017, at which Munnings-Bah appeared and testified with

the assistance of counsel. (R. 34-97.) On April 3, 2018, the ALJ issued a decision

finding that Munnings-Bah was not disabled under 42 U.S.C. §§ 416(i), 423(d). (R. 10-

25.)   Munnings-Bah timely sought review of the ALJ’s decision.       (R. 172-73.)   On

February 20, 2019, the Appeals Council denied review, making the ALJ’s decision the

final determination of the Commissioner. (R. 1-3.)

       Represented by counsel, Munnings-Bah filed her Complaint in this action on April

19, 2019, seeking district court review pursuant to 42 U.S.C. § 405(g). (Dkt. 1.) On

April 25, 2019, the Honorable Paul A. Engelmayer, U.S.D.J., referred this matter to the

undersigned for a Report and Recommendation. (Dkt. 7.) On February 4, 2020, the

case was reassigned to the Honorable Lewis J. Liman, U.S.D.J.

B.     Relevant Medical History and Medical Opinions

       Pursuant to the Court’s supplemental standing order dated April 25, 2019, each

party was instructed to direct the Court to any perceived inaccuracies in the other’s

summary of the record by including “a footnote or section that lists each such statement,

explains why each such statement is inaccurate, and includes supporting cites to the

record.” (Dkt. 9.) Neither party has expressed material disagreement with the facts as

stated by the other party; rather, each party emphasizes different facts. Accordingly the

Court adopts both versions of the facts in their entirety.        The Court also has




                                           2
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 3 of 49




independently reviewed the 3,300-page record, but will discuss the record only as

necessary to address specific issues raised by the parties. The following discussion

separately addresses evidence of physical impairments and evidence of mental

impairments.

         1.    Evidence of Physical Impairments

         Munnings-Bah has sought treatment at Walton Family Health Center (“Walton”)

since at least September 2015, mostly for low back pain, sciatica, and right shoulder

pain. Office treatment records show that Munnings-Bah visited Walton about five times

between September 2015 and December 2015, and about five times from May 2016 to

August 2016. During those periods, she was seen by Dr. Alexandra Aarons once, Dr.

Akash Patel once, Dr. Sarah Miller once, Dr. Tony Davis three times, and Dr. Rupa

Natarajan four times. From January 2016 to July 2016, Munnings-Bah also underwent

physical therapy for lumbar disc herniation at Morris Heights Health Center (“Morris

Heights”), where her treatment was supervised by physical therapist Gwonuk Lim (“PT

Lim”).    Munnings-Bah returned to PT Lim for right shoulder physical therapy from

October 2016 to January 2017. Between March 2015 and September 2015, Munnings-

Bah further took yoga classes at Walton (led by Emily Hackenberg, ANP) to lose weight,

improve strength and mobility, and manage stress and anxiety. 1




1
  The record does not contain progress notes from Walton covering yoga classes
beyond September 2015. At a June 23, 2016 visit to her treating psychiatrist Dr. Pik Sai
Yung, Munnings-Bah reported that she “has started . . . doing yoga.” (R. 3290.) And, at
an August 5, 2016 visit to family practitioner Dr. Sarah Miller, Munnings-Bah again
reported “[d]oing yoga.” (R. 3292.)



                                           3
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 4 of 49




              a.     Opinion of Consultative Examiner Sharon Revan, M.D.

       On December 29, 2015, Dr. Sharon Revan, a consultative physician, examined

Munnings-Bah. Remarking on her general appearance, gait, and station, Dr. Revan

observed that Munnings-Bah limped on her right side, was unable to walk on heels and

toes, and could squat only one-quarter of the way due to back pain. Still, she appeared

to be in no acute distress. Her stance was normal; she had a cane that helped; she

needed no assistance changing for her exam or getting on or off the exam table; and

she rose from her chair without difficulty.           With respect to Munnings-Bah’s

musculoskeletal system, the range of motion of her cervical and lumbar spine was

limited. An X-ray of her lumbar spine showed straightening. But her straight-leg raise

test (to diagnose sciatica) was negative bilaterally. She also had full bilateral range of

motion in her shoulders, elbows, forearms, wrists, hips, knees, and ankles. And her

joints were stable and without abnormalities. She had no sensation in her lower right

leg and dullness in her hip. But her upper and lower extremity strength was 5/5. While

her left-hand grip strength had diminished to 2/5, she retained 5/5 strength in her right

hand, and her hand and finger dexterity was grossly intact. (R. 2628-31.)

       Dr. Revan diagnosed Munnings-Bah with sciatica, low back pain, and

hypertension (as well as anxiety disorder, panic disorder, agoraphobia, and

depression). She rated Munnings-Bah’s prognosis as “Fair.” Dr. Revan opined that

Munnings-Bah had mild-to-moderate limitations on fine and gross motor activity due to

left wrist pain; mild-to-moderate limitations on walking, standing, laying down, and

climbing stairs due to back pain; and moderate limitations on personal grooming and

activities of daily living secondary to wrist and back pain. (R. 2631.)




                                             4
        Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 5 of 49




                b.    Opinion of Treating Physician Rupa Natarajan, M.D.

         In a medical source statement dated August 26, 2016, Dr. Natarajan diagnosed

Munnings-Bah with lumbar disc herniation, left wrist pain, and right rotator cuff

impingement. Sitting, standing, bending, or lifting worsened her back pain; grasping

items with her left hand worsened her left wrist pain; and lifting her arm or flexing it to

the side worsened her right shoulder pain. “[F]or all 3 joints,” she had a reduced range

of motion and joint instability, as well as “sharp pain” that was “constant[ ]” and “severe.”

She also had reduced grip strength and abnormal gait and posture. Her Tramadol was

giving her stomachaches. 2 (R. 3148-49.)

         Dr. Natarajan opined that in an eight-hour workday, Munnings-Bah can sit for

four hours at most, and stand or walk for three hours at most. And, after sitting for one

hour, she must walk for at least one hour before sitting again. Further, after standing or

walking for one hour, she has to sit or lie down for half an hour. Generally, she must lie

down for at least one hour during each workday. She can only occasionally lift one-to-

five pounds and never more than that. 3 Munnings-Bah can only occasionally maintain

balance and never stoop. She can frequently look sideways but only occasionally look

up or down. 4 She can only occasionally reach with her hands and arms, and handle

with her left hand, but her ability to use the fingers of that hand is not limited. She

needs a cane both for standing and for walking on all surfaces and terrains. As a result


2
 Tramadol is an opioid used to relieve moderate to moderately severe pain. Tramadol,
MEDLINEPLUS, https://medlineplus.gov/druginfo/meds/a695011.html (last updated Sept.
3, 2020).
3
    Occasionally means for up to one-third of an eight-hour workday. (R. 3152.)
4
    Frequently means for one-third to two-thirds of an eight-hour workday. (R. 3152.)



                                             5
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 6 of 49




of her impairments, she is likely to be absent from work more than three times per

month.     According to Dr. Natarajan, Munnings-Bah’s condition has persisted since

2008. (R. 3149-54.)

      2.      Evidence of Mental Impairments

      Since at least February 2014, Munnings-Bah sought mental health treatment at

Walton, mainly for panic disorder with agoraphobia. Office treatment records show that

between February 2014 and July 2016, she visited treating psychiatrist Pik Sai Yung,

MD, approximately 21 times for medication management, and mental health clinician

Morgan Schulman, LCSW, about 31 times for psychotherapy. 5            A medical source

statement indicates that Munnings-Bah also saw another psychiatrist, Elishka Caneva,

and nurse practitioner, Claudia Melendez, monthly since December 2016 for

psychopharmacology. (R. 3141.)

              a.      Opinion of State Agency Reviewer T. Inman-Dundon, Ph.D.

      On January 7, 2016, Dr. T. Inman-Dundon reviewed the record up until then and

determined that Munnings-Bah had no repeated episodes of decompensation of

extended duration, and no more than mild restrictions on activities of daily living, mild

difficulties in maintaining social functioning, and moderate difficulties in maintaining

concentration, persistence, or pace.     (R. 102.)    Although Munnings-Bah had no

limitations on understanding or memory, she did have limitations on sustaining

concentration and persistence. Specifically, she was moderately limited in her ability to

(1) maintain attention and concentration for extended periods, (2) perform activities

within a schedule, (3) maintain regular attendance, (4) be punctual within customary
5
 Munnings-Bah also was seen by clinical social work intern Marta Wells once, Dr.
Zahra Virani twice, and psychiatric nurse practitioner Claudia Melendez, PMHNP, once.



                                           6
      Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 7 of 49




tolerance, (5) complete a normal workday and workweek without interruptions from

psychologically based symptoms, and (6) perform at a consistent pace without an

unreasonable number and length of rest periods. (R. 105-06.) Munnings-Bah also had

limitations as to social interaction, but all such limitations were not significantly limiting.

She further had limitations as to adaptation. Specifically, she had moderate limitations

on her ability to respond appropriately to changes in the work setting. (R. 106-07.) Dr.

Inman-Dundon ultimately found that Munnings-Bah retained the mental capacity for

semi-skilled work that did not require her to work closely with others. (R. 101.)

              b.     Opinion of Treating Psychiatrist Elishka Caneva, MD, and
                     Claudia Melendez, PMHNP

       On March 15, 2017, Nurse Practitioner Melendez (“NP Melendez”) issued a

medical source statement, co-signed by Dr. Caneva, indicating they had been seeing

Munnings-Bah since December 2016 for monthly psychopharmacology appointments

(the “Caneva-Melendez opinion”).        (R. 3141.)    They diagnosed Munnings-Bah with

panic disorder and agoraphobia, and “few social supports.” She suffered from appetite,

sleep, and mood disturbances; emotional lability; recurrent panic attacks; anhedonia;

feelings of worthlessness; difficulty concentrating; social withdrawal; illogical thinking;

decreased energy; intrusive recollections of a traumatic experience; persistent irrational

fears; generalized persistent anxiety; and pathological dependence. She had a GAF

score of 45. 6 A mental status examination showed that although she was pleasant and


6
  GAF is “a scale that indicates the clinician’s overall opinion of an individual’s
psychological, social, and occupational functioning,” and ranges from 0 to 100. Petrie v.
Astrue, 412 F. App’x 401, 406 n.2 (2d Cir. 2011) (citing American Psychiatric
Association, Diagnostic and Statistical Manual of Mental Disorders 34, 376-77 (4th ed.
2000)). “A score of 41-50 indicates serious symptoms.” Maldonado v. Colvin, No. 15
Civ. 4016, 2017 WL 775829, at *5 n.8 (S.D.N.Y. Feb. 28, 2017).



                                              7
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 8 of 49




cooperative, her affect was constricted and her mood severely anxious. Despite being

oriented as to time, place, and person, she could not sit still and had accelerated

psychomotor activity. Her speech, however, was clear and within normal limits. (R.

3141-42.)

      Munnings-Bah’s impairments had the several effects on her work-related mental

abilities. First, she had moderate loss in her ability to understand, remember, and carry

out simple instructions; make simple work-related decisions; ask simple questions or

request assistance; and maintain socially appropriate behavior. Next, she had marked

loss in her ability to understand, remember, and carry out detailed instructions; maintain

attention and concentration for two-hour segments; sustain an ordinary routine without

special supervision; perform at a consistent pace without an unreasonable number and

length of rest periods; get along with coworkers and peers without unduly distracting

them or exhibiting behavioral extremes; and set realistic goals or make plans

independently of others. Last, she had extreme loss in her ability to maintain regular

attendance and be punctual, deal with the stress of semi-skilled and skilled work, work

with or close to others without distraction, complete a normal workday or workweek

without interruptions from her psychologically based symptoms, interact appropriately

with the public, accept instructions and respond appropriately to criticism from

supervisors, respond appropriately to changes in a routine work setting, travel in

unfamiliar places, and use public transportation. 7 (R. 3143-44.)


7
  As used in the completed form, moderate loss means “[s]ome loss of ability in the
named activity; can sustain performance for 2/3 or more of an 8-hour workday. Marked
loss means “substantial loss of ability in the named activity; can sustain performance
only up to 1/3 of an 8-hour workday. Extreme loss means “[c]omplete loss of ability in
the named activity; [cannot] sustain performance during an 8-hour workday.” (R. 3142.)



                                            8
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 9 of 49




       As a result of her mental impairments, Dr. Caneva and NP Melendez also found

that Munnings-Bah exhibited the following functional limitations:        she had marked

restrictions on her activities of daily living and marked difficulties in maintaining social

functioning; she had constant deficiencies in concentration, persistence, or pace

resulting in failure to complete tasks in a timely manner; and she had repeated episodes

of deterioration or decompensation at work, which caused her to withdraw from the

situation or experience exacerbation of symptoms. (R. 3144-45.)

       NP Melendez and Dr. Caneva opined that Munnings-Bah would be absent from

work more than three times per month. (R. 3142.)

C.     Hearing Testimony

       At her December 27, 2017 hearing before ALJ Shire, Munnings-Bah testified

about her work history and impairments. Munnings-Bah was born in 1970 and has a

master’s degree in early childhood education. (R. 39.) She currently lives with her

husband and son in a suburb of New York. (R. 39.) She was a teacher before the City

of New York approved her application for disability retirement in February 2015. (R. 44-

46.) Shortly after retiring, she worked for two or three months as a part-time cashier at

Yankee Stadium. (R. 53, 60.) She has not worked since then. (R. 65-66, 189.)

       During the day, she sleeps a lot because her medication makes her drowsy. (R.

41.) Her husband helps her clean herself after using the bathroom, get in and out of the

shower, and put on undergarments; her son helps her with the household chores. (R.

41-42.) Both her husband and her son help with groceries, cooking, and laundry. (R.

76-77.)




                                             9
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 10 of 49




      Munnings-Bah has experienced severe back pain and sciatica every day after

she was attacked by a student in 2008. (R. 43-44.) When she was still teaching, the

large classroom size caused her anxiety and panic attacks.         (R. 43.)   She further

experienced panic attacks crossing bridges, such that her father had to drive her to and

from school. (R. 44-45.) Because of her symptoms, she was temporarily excused from

taking her students on field trips. (R. 46-47.) Shortly after she stopped working, she

was able to drive and cross bridges; she also took public transportation with a friend.

(R. 51.) However, she was driven to the hearing by her father. (R. 51.) Generally, she

takes paratransit to get around and has been taking taxicabs since college. (R. 51, 64.)

      When Munnings-Bah briefly worked at Yankee Stadium, she was stationed at an

exclusive concession stand, thus enabling her to avoid the crowd; still, she struggled to

manage her four-hour-long standing shifts and sometimes had to leave early. (R. 53,

56, 80.) She did manage to go on road trips to South Jersey and Canada, but had to

stop throughout those trips because of her symptoms. (R. 69, 71-72.) She practiced

yoga at Walton to help with her anxiety, but that “messed up” her shoulder and wrist.

(R. 66.) After being discharged from physical therapy at Morris Heights, Munnings-Bah

was advised to do stretching exercises with a belt. (R. 73-74.) She was using a cane at

the time. (R. 74.) PT Lim wanted her to stop using it because he did not want her to

become dependent on it. (R. 74.) Munnings-Bah nevertheless continues to use the

cane all the time, except when at home, where she holds onto the walls to get around.

(R. 75.) She needs a cane to walk, though not to stand. (R. 86.) She cannot lift a

gallon of milk or sit for more than 30 minutes without starting to feel pain. (R. 78, 81.)




                                           10
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 11 of 49




She goes for 15- to 20-minute walks outside when the weather is good but does not

socialize. (R. 78-79.)

       Following Munnings-Bah’s testimony, the ALJ heard testimony from Vocational

Expert Peter Manzi, Ed.D. (the “VE”). (R. 83-95.) The ALJ presented a hypothetical

individual to the VE who “could work at sedentary levels, would need a sit/stand option

every 30 minutes, could only occasional[ly] interact socially with coworkers and

supervisors, supervisors, and the general public, could only occasionally . . . bend,

crouch, crawl, kneel” (no stairs, ladders, or ropes), could “frequently but not constantly

finger with left non-dominant [hand],” and would need a job that would allow for “shift

work . . . to avoid travel at peak times” (though “nothing that involves driving” on the

individual’s part) and permit use of a cane in either hand “for walking” – though a cane

is “not absolutely” needed “the entire time she ambulates.” (R. 85-86.) The VE testified

that such an individual could not return to Munnings-Bah’s past work but would be able

to hold a job in the national economy. (R. 87.) Specifically, this individual could perform

work as a lens inserter, surveillance systems monitor, or table worker. (R. 87-88.) At

the same time, the VE confirmed that if the hypothetical individual “could only

occasionally concentrate because they were off task due to [ ] panic attacks, or

sedation, or sleepiness,” they would not be able to sustain these jobs or any other jobs.

(R. 90-91.)

D.     The ALJ’s Decision

       On April 3, 2018, ALJ Shire issued a decision concluding that Munnings-Bah was

not disabled under 42 U.S.C. §§ 416(i), 423(d). (R. 10-25.) The ALJ followed the

Administration’s five-step sequential process (discussed further below) to determine




                                            11
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 12 of 49




whether Munnings-Bah was disabled pursuant to 20 C.F.R. § 404.1520(a). At step one,

the ALJ found that Munnings-Bah had not engaged in substantial gainful activity since

February 11, 2015, her alleged onset date. (R. 12.) At step two, the ALJ found that

Munnings-Bah had the following severe impairments: anxiety disorder, panic disorder

with agoraphobia, degenerative disc disease and bulging discs at the lumbar spine,

sciatica, obesity, and left wrist sprain. (R. 12-13.) She also had hypertension and right

shoulder pain, but the former was non-severe and the latter did not meet the 12-month

duration requirement. (R. 12-13.) At step three, the ALJ found that Munnings-Bah did

not have an impairment or a combination of impairments that met or medically equaled

one of the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 that would

automatically qualify as disabling. (R. 13-15.)

       Before proceeding to step four, the ALJ considered the entire record and found

that Munnings-Bah had the residual functional capacity (“RFC”) to perform less than the

full range of “sedentary work” as defined in 20 C.F.R. § 404.1567(a).          (R. 15-23.)

Specifically, she could lift and/or carry up to 10 pounds occasionally, push and/or pull at

similar limits, and, in an eight-hour workday, sit for up to six hours and stand and/or

walk for up to two hours. (R. 15.) However, she required a sit/stand option every 30

minutes; she could only occasionally interact socially with coworkers, supervisors, and

the general public; she could only occasionally bend, crouch, crawl, kneel, and climb

stairs; she could not climb ladders or ropes; and she could not drive; but she could

frequently, though not constantly, finger and handle with her left non-dominant hand.

(R. 15.) In addition, she required a position that would allow for shift work so that she




                                            12
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 13 of 49




could avoid travel at peak rush hour, and a position that would permit her to hold a cane

in either hand while walking – though she did not need the cane at all times. (R. 15.)

      At step four, the ALJ found that Munnings-Bah did not have the RFC to perform

the requirements of her past relevant work as a teacher.          (R. 23.)   At step five,

considering Munnings-Bah’s age, education, work experience, and RFC, the ALJ found

that there were jobs in significant numbers in the national economy that she could

perform.   (R. 23-24.)   Accordingly, the ALJ concluded that Munnings-Bah was not

disabled. (R. 24.)

                                    Applicable Law

A.    Standard of Review

      A United States District Court may affirm, modify, or reverse (with or without

remand) a final decision of the Commissioner of Social Security. 42 U.S.C. § 405(g);

Skrodzki v. Commissioner of Social Security, Administration, 693 F. App’x 29, 29 (2d

Cir. 2017) (summary order). The inquiry is “whether the correct legal standards were

applied and whether substantial evidence supports the decision.” Butts v. Barnhart, 388

F.3d 377, 384 (2d Cir. 2004); see also Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (same).

      “Failure to apply the correct legal standard constitutes reversible error, including,

in certain circumstances, failure to adhere to the applicable regulations.” Douglass v.

Astrue, 496 F. App’x 154, 156 (2d Cir. 2012) (summary order) (quoting Kohler v. Astrue,

546 F.3d 260, 265 (2d Cir. 2008) (remanding for noncompliance with regulation, which

resulted in incomplete factual findings)). Courts review de novo whether the correct

legal principles were applied and whether the legal conclusions made by the ALJ were




                                           13
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 14 of 49




based on those principles. See Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987)

(reversing where the court could not “ascertain whether [the ALJ] applied the correct

legal principles . . . in assessing [the plaintiff’s] eligibility for disability benefits”); Townley

v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984) (reversing where the Commissioner’s

decision “was not in conformity with the regulations promulgated under the Social

Security Act”); Thomas v. Astrue, 674 F. Supp. 2d 507, 520 (S.D.N.Y. 2009) (reversing

for legal error after de novo consideration).

       If the reviewing court is satisfied that the ALJ applied correct legal standards,

then the court must “conduct a plenary review of the administrative record to determine

if there is substantial evidence, considering the record as a whole, to support the

Commissioner’s decision.” Brault v. Social Security Administration, Commissioner, 683

F.3d 443, 447 (2d Cir. 2012) (per curiam) (quoting Moran v. Astrue, 569 F.3d 108, 112

(2d Cir. 2009)). Substantial evidence is defined as “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)); see also Biestek v. Berryhill, __ U.S.

__, __, 139 S. Ct. 1148, 1154 (2019) (reaffirming same standard). “The substantial

evidence standard means once an ALJ finds facts, [the court] can reject those facts only

if a reasonable factfinder would have to conclude otherwise.” Brault, 683 F.3d at 448

(internal quotation marks and citation omitted); see also 42 U.S.C. § 405(g) (“findings of

the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive”).




                                                14
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 15 of 49




      To be supported by substantial evidence, the ALJ’s decision must be based on

consideration of “all evidence available in [the claimant’s] case record.” 42 U.S.C. §

423(d)(5)(B). The Act requires the ALJ to set forth “a discussion of the evidence” and

the “reasons upon which [the decision] is based.” 42 U.S.C. § 405(b)(1). While the

ALJ’s decision need not “mention[ ] every item of testimony presented,” Mongeur v.

Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983) (per curiam), or “reconcile explicitly every

conflicting shred of medical testimony,” Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir.

2010) (quoting Fiorello v. Heckler, 725 F.2d 174, 176 (2d Cir. 1983)), the ALJ may not

ignore or mischaracterize evidence of a person’s alleged disability. See Ericksson v.

Commissioner of Social Security, 557 F.3d 79, 82-84 (2d Cir. 2009) (mischaracterizing

evidence); Kohler, 546 F.3d at 268-69 (overlooking and mischaracterizing evidence);

Ruiz v. Barnhart, No. 01 Civ. 1120, 2002 WL 826812, at *6 (S.D.N.Y. May 1, 2002)

(ignoring evidence).

      Where evidence is deemed susceptible to more than one rational interpretation,

the Commissioner’s conclusion must be upheld. Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).      The court must afford the Commissioner’s determination

considerable deference and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de

novo review.” Valente v. Secretary of Health and Human Services, 733 F.2d 1037,

1041 (2d Cir. 1984); Dunston v. Commissioner of Social Security, No. 14 Civ. 3859,

2015 WL 54169, at *4 (S.D.N.Y. Jan. 5, 2015) (quoting Jones v. Sullivan, 949 F.2d 57,

59 (2d Cir. 1991)), R. & R. adopted, 2015 WL 1514837 (S.D.N.Y. April 2, 2015).

Accordingly, if a court finds that there is substantial evidence supporting the




                                          15
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 16 of 49




Commissioner’s decision, the court must uphold the decision, even if there is also

substantial evidence for the plaintiff’s position. Genier v. Astrue, 606 F.3d 46, 49 (2d.

Cir. 2010). The court, however, will not defer to the Commissioner’s determination if it

is “the product of legal error.”   Dunston, 2015 WL 54169, at *4 (citing, inter alia,

Douglass, 496 F. App’x at 156; Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir. 1999)).

B.     Legal Principles Applicable to Disability Determinations

       Under the Social Security Act, every individual considered to have a “disability” is

entitled to disability insurance benefits.    42 U.S.C. § 423(a)(1).     The Act defines

disability as an “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result

in death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A claimant’s impairments must be “of

such severity that he is not only unable to do his previous work but cannot, considering

his age, education, and work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

       To determine whether an individual is disabled entitling them to benefits, the

Commissioner is required to conduct a five-step inquiry. 20 C.F.R. § 404.1520. First,

the Commissioner must determine whether the claimant is currently engaged in any

substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). Second, if the claimant is not

gainfully engaged in any activity, the Commissioner must determine whether the

claimant has a “severe impairment” that significantly limits the claimant’s ability to do

basic work activities. 20 C.F.R. § 404.1520(a)(4)(ii). Under the applicable regulations,

an impairment or combination of impairments that significantly limits the claimant’s




                                             16
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 17 of 49




ability to perform basic work activities is considered “severe.” 20 C.F.R. § 404.1520(c).

Third, if the claimant has a severe impairment, the Commissioner must determine

whether the impairment is one of those included in the Listings of the regulations

contained at 20 C.F.R. Part 404, Subpart P, Appendix 1. If it is, the Commissioner will

presume the claimant to be disabled, and the claimant will be eligible for benefits. 20

C.F.R. § 404.1520(a)(4)(iii).

       If the claimant does not meet the criteria for being presumed disabled, then the

Commissioner must next assess the claimant’s RFC – that is, the claimant’s ability to

perform physical and mental work activities on a sustained basis despite his or her

impairments, 20 C.F.R. § 404.1520(e) – and determine whether the claimant possesses

the RFC to perform the claimant’s past work. 20 C.F.R. § 404.1520(a)(4)(iv). Fifth and

finally, if the claimant is not capable of performing prior work, the Commissioner must

determine whether the claimant is capable of performing other available work.         20

C.F.R. § 404.1520(a)(4)(v). The claimant bears the burden of proof at the first four

steps. Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013). Once the claimant has

established that he or she is unable to perform their past work, however, the

Commissioner bears the burden of showing that “there is other gainful work in the

national economy which the claimant could perform.” Balsamo v. Chater, 142 F.3d 75,

80 (2d Cir. 1998) (quoting Carroll v. Secretary of Health and Human Services, 705 F.2d

638, 642 (2d Cir. 1983)).

                                      Discussion

       Munnings-Bah challenges several aspects of the ALJ’s decision. She argues

that the ALJ (1) improperly weighed the medical opinion evidence; (2) incorrectly




                                           17
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 18 of 49




determined the duration of one of her impairments; (3) erred in finding that her

impairments did not meet the criteria of any of the Administration’s Listing of

Impairments; (4) failed to properly determine her RFC; and (5) posed a deficient

hypothetical to the VE. The Commissioner opposes, arguing that the ALJ’s decision is

supported by substantial evidence. For the reasons that follow, the Court agrees with

Munnings-Bah in part.     The ALJ weighed the opinion of Munnings-Bah’s treating

psychiatrist without the benefit of a complete medical record. That was legal error

warranting remand. Additionally, the ALJ’s RFC determination was not supported by

substantial evidence.     Accordingly, the case should be remanded for further

consideration consistent with this Report and Recommendation.

A.    The ALJ Improperly Weighed the Medical Opinion Evidence

      Munnings-Bah first argues that the ALJ erred in failing to give the opinions of Drs.

Natarajan and Caneva, Munnings-Bah’s treating physician and psychiatrist respectively,

“controlling or at least great weight.” (Memorandum of Law in Support of the Plaintiff’s

Motion for Judgment on the Pleadings, Dkt. 22 (“Pl. Mem.”), at 14.) As to Dr. Natarajan,

the ALJ’s decision shows that she provided good reasons for overriding the deference

normally given to a treating physician’s opinion, and considered the requisite factors for

giving Dr. Natarajan’s opinion “little” weight.   With respect to the Caneva-Melendez

opinion, however, there was an obvious gap in the medical evidence that triggered the

ALJ’s duty to develop the record. Yet the ALJ failed to do so. Accordingly, remand is

required.




                                           18
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 19 of 49




       1.     The Treating Physician Rule

       An ALJ must evaluate every medical opinion received. Rodriguez v. Colvin, No.

12 Civ. 3931, 2014 WL 5038410, at *17 (S.D.N.Y. Sept. 29, 2014).                 A treating

physician’s opinion will be given controlling weight if it is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence in [the] case record.” 20 C.F.R. § 404.1527(c)(2); see also

Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008).              Conversely, an ALJ is not

required to assign a treating physician’s opinion controlling weight when it is

contradicted by substantial evidence in the record. Veino v. Barnhart, 312 F.3d 578,

588 (2d Cir. 2002) (treating physician’s opinion is not controlling when “contradicted by

other substantial evidence in the record”). 8

       When an ALJ gives a treating physician’s opinion less than controlling weight, the

ALJ must give “good reasons” for doing so. 20 C.F.R. § 404.1527(c)(2) (stating that the

agency “will always give good reasons in our notice of determination or decision for the

weight we give [the claimant’s] treating source’s medical opinion”); Snell v. Apfel, 177

F.3d 128, 133 (2d Cir. 1999); Schaal v. Apfel, 134 F.3d at 505. Failure to provide “‘good

reasons’ for not crediting the opinion of a claimant’s treating physician is a ground for

remand.”     Snell, 177 F.3d at 128; see also Schaal, 134 F.3d at 505 (“[T]he

Commissioner’s failure to provide ‘good reasons’ for apparently affording no weight to

the opinion of plaintiff’s treating physician constituted legal error.”).
8
  The regulations for evaluating medical opinions were amended in 2017, but the
changes are applicable only to claims filed on or after March 27, 2017. See 20 C.F.R.
§§ 404.1527, 404.1520c; Revisions to Rules Regarding the Evaluation of Medical
Evidence, 82 Fed. Reg. 5844-01, 2017 WL 168819, at *5844, *5867-68 (Jan. 18, 2017).
Because Munnings-Bah’s claim was filed before that date, the Court applies the earlier
regulations.



                                                19
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 20 of 49




      If the ALJ decides not to give controlling weight to a treating physician’s opinion,

the ALJ must then consider several factors to determine what weight it should receive:

(1) the length of the treatment relationship and the frequency of examination, (2) the

nature and extent of the treatment relationship, (3) the medical support for the treating

physician’s opinion, (4) the consistency of the opinion with the record as a whole, (5)

whether and to what extent the physician is a specialist in the area covering the

particular medical issues, and (6) other factors that tend to support or contradict the

opinion. 20 C.F.R. § 404.1527(c)(2)-(6); Greek v. Colvin, 802 F.3d 370, 375 (2d Cir.

2015); Selian, 708 F.3d at 418.       After considering those factors, the ALJ must

“comprehensively set forth [her] reasons for the weight assigned to a treating

physician’s opinion.” Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004).

      A “slavish recitation of each and every factor,” however, is unnecessary “where

the ALJ’s reasoning and adherence to the regulation are clear.” Atwater v. Astrue, 512

F. App’x 67, 70 (2d Cir. 2013) (summary order). Thus, an “application of the treating

physician rule is sufficient when the ALJ provides ‘good reasons’ for discounting a

treating physician’s opinion that reflect in substance the factors set forth in [the

regulation], even though the ALJ declines to examine the factors with explicit reference

to the regulation.”   Crowell v. Commissioner, 705 F. App’x 34, 35 (2d Cir. 2017)

(summary order) (quoting Halloran, 362 F.3d at 32).

      “The same factors also must be considered with respect to what weight to give

non-treating doctors, ‘with the consideration of whether the source examined the

claimant or not replacing the consideration of the treatment relationship between the

source and the claimant.’” McGinley v. Berryhill, No. 17 Civ. 2182, 2018 WL 4212037,




                                           20
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 21 of 49




at *12 (S.D.N.Y. July 30, 2018) (quoting Butts v. Commissioner of Social Security, No.

16 CV 874, 2018 WL 387893, at *6 (N.D.N.Y. Jan. 11, 2018)), R. & R. adopted, 2018

WL 4211307 (S.D.N.Y. Sept. 4, 2018). Although the Second Circuit has cautioned that

ALJs should not rely heavily on the findings of consultative physicians that arose from a

single examination, Cruz v. Sullivan, 912 F.2d 8, 13 (2d Cir. 1990), a consultative

physician’s opinion may nonetheless constitute substantial evidence. See Petrie, 412

F. App’x at 406 (affirming ALJ reliance on findings of two consultative examiners in

declining to afford treating physicians controlling weight).

       2.     The ALJ Followed the Treating Physician Rule in Weighing Dr.
              Natarajan’s Opinion

       Dr. Natarajan opined that Munnings-Bah could not sit, stand, or walk about for

extended durations; that she could never lift more than five pounds or stoop; and that,

as a result of her physical impairments, she was likely to be absent from work more

than three times per month. The ALJ concluded that Dr. Natarajan’s opinion “d[id] not

merit much weight since [his] office notes . . . fail[ed] to document findings consistent

with [his] opinion[ ].” (R. 18, 22.) In addition, Dr. Natarajan’s opinion was inconsistent

with “the conservative treatment offered” to Munnings-Bah.          (R. 18.)   Substantial

evidence supports the ALJ’s decision to give Dr. Natarajan’s opinion “little” weight.

       To begin, the ALJ articulated “good reasons” for giving Dr. Natarajan’s opinion

less than controlling weight, Snell, 177 F.3d at 133, first focusing on Dr. Natarajan’s own

office notes – that is, Munnings-Bah’s treatment records.         Munnings-Bah saw Dr.

Natarajan for the first time in mid-September 2015. Though Munnings-Bah presented

with sciatica, spinal tenderness, a painful gait, and impaired strength, Dr. Natarajan

merely found her pain “mild” and prescribed her Tramadol only upon her request. (R.



                                             21
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 22 of 49




2372.) By the end of the month, Dr. Natarajan determined that the strength in her right

leg and sensation in her right foot remained diminished, but she no longer had spinal

tenderness and appeared to be “in no acute distress.” (R. 2941.)

      Munnings-Bah’s MRI results eventually confirmed lumbar disc bulging and

herniation, as well as nerve root impingement, and by the end of the year, she was

walking with a cane. (R. 3002.) Despite the numbness in her foot and her “very painful

and slow” gait, however, she still was “[n]ot interested in spinal injections.” (R. 3085.)

And after a six-month hiatus, while treating Munnings-Bah for nausea, Dr. Natarajan

found that she had a normal gait, grossly normal sensation, normal extremities, normal

range of motion in the back and spine, and intact muscular strength. (R. 3287.)

      In other words, substantial evidence supports the ALJ’s conclusion that Dr.

Natarajan’s “highly restrictive opinion[ ]” was unsupported by his own treatment notes

and therefore “d[id] not merit much weight.” (R. 18, 22.) Again, Dr. Natarajan never

assessed Munnings-Bah’s pain as anything more than “mild.” (R. 2372.) And, although

Dr. Natarajan recommended spinal injections, Munnings-Bah did not want or need

those injections. (R. 3085.) Finally, only a month before issuing his highly restrictive

opinion, Dr. Natarajan examined Munnings-Bah’s musculoskeletal and neuro systems

and found them “normal.” (R. 3287.)

      But that is not all. The ALJ also took issue with Munnings-Bah’s conservative

treatment and how that treatment appears to conflict with Dr. Natarajan’s opinion.

When PT Lim first evaluated Munnings-Bah, in January 2016, he observed that her

posture and gait were unremarkable. At the same time, she presented with reduced

sensation in her right lower leg and tenderness in her lower back; the range of motion of




                                           22
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 23 of 49




her back was limited, and the strength of her core, back, and lower extremities was

diminished. Munnings-Bah reported “constant” “9/10” low back pain, numbness in her

entire right leg, difficulty sitting or standing for more than one hour, and “extreme”

difficulty performing even “usual” activities. (R. 3156-59.)

       As Munnings-Bah progressed in her physical therapy, however, her low back

pain and the tingling and numbness in her right lower leg “significantly subsided.” Her

back still hurt when she was “walking a lot or negotiating [sic] stairs.” (R. 3166-68.) But

her functional limitations had improved to such an extent that PT Lim determined that

she was now “able to perform work activities.”         (R. 3169.)   By the time she was

discharged, PT Lim graded Munnings-Bah’s pain “3/10.” He reported her gait, lumbar

range of motion, lower extremity strength, core and back strength, and neurological

deficits (i.e., tingling and numbness) as all grossly within normal limits or better. He

concluded that Munnings-Bah had “no difficulty” sitting, standing, or walking for 30

minutes: she had “achieved all PT goals.” (R. 3172.) At the time of her discharge from

Morris Heights, Munnings-Bah’s pain and neurological symptoms had improved

significantly, and her gait, strength, and range of motion all were more or less within

normal limits. (R. 3172.)

       Munnings-Bah does not argue that the ALJ improperly characterized her physical

therapy as “conservative.”      Rather, she maintains that “the Second Circuit has

repeatedly stated that a physician’s recommendation of only conservative treatment

does not provide substantial evidence that a claimant was not physically disabled during

the relevant period.”   (Pl. Mem. 19.)     Not so.   Rather, “the opinion of the treating

physician [is not] to be discounted merely because he has recommended a




                                            23
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 24 of 49




conservative treatment regimen. . . . [Such a regimen] may, however, help to support

the Commissioner’s conclusion that the claimant is not disabled if that fact is

accompanied by other substantial evidence in the record, such as the opinions of other

examining physicians and a negative MRI.” Burgess, 537 F.3d at 129 (alterations and

emphasis added).

       Here, Munnings-Bah’s conservative treatment was not the ALJ’s sole basis for

giving Dr. Natarajan’s opinion little weight.      Far from it; that conservative treatment

(which proved effective) was accompanied by other substantial evidence supporting the

ALJ’s weighting decision – namely, Dr. Natarajan’s own office notes that were pointedly

inconsistent with his opinion as well as with the opinion of consultative examiner Dr.

Revan. Indeed, after a thorough clinical examination, Dr. Revan opined that Munnings-

Bah had at most moderate limitations on personal grooming and activities of daily living

secondary to wrist and back pain; only mild-to-moderate limitations on fine and gross

motor activity due to wrist pain; and merely mild-to-moderate limitations on standing,

walking, laying down, and climbing stairs due to back pain. (R. 2631.) Dr. Revan’s

findings contradict Dr. Natarajan’s opinion, providing additional evidence in support of

the ALJ’s decision to give that opinion little weight. 9


9
   Munnings-Bah argues that Dr. Revan’s findings actually support rather than
undermine Dr. Natarajan’s opinion, because Dr. Revan diagnosed many of the same
impairments and limitations that Munnings-Bah had presented with during her visits to
Dr. Natarajan and PT Lim – for instance, numbness and tingling, abnormal gait, reduced
lumbar range of motion, and use of a cane. (Pl. Mem. at 17-18.) But Munnings-Bah
does not discuss Dr. Revan’s opinion itself – that, inter alia, Munnings-Bah had no more
than mild-to-moderate limitations on standing, walking, laying down, and climbing stairs
– which is at odds with Dr. Natarajan’s opinion. The ALJ gave Dr. Revan’s opinion
“good” weight because “it is based on Dr. Revan’s personal observations during a
thorough exam and is in harmony with the clinical findings documented in Dr. Revan’s
report.” (R. 17.) Munnings-Bah does not dispute this weighting decision.



                                              24
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 25 of 49




       Having properly determined not to give Dr. Natarjan’s opinion controlling weight,

the ALJ also applied the correct legal standards in arriving at her decision to give the

opinion little weight.   The ALJ did not refer explicitly to each of the § 404.1527(c)

factors: relationship, supportability, consistency, and specialization (or any other factors

brought to the ALJ’s attention). See Greek, 802 F.3d at 375. But her “reasoning and

adherence to the regulation are clear.” Atwater, 512 F. App’x at 70.

       In reviewing the record leading up to Dr. Natarajan’s opinion, the ALJ discussed

Munnings-Bah’s handful of visits to Dr. Natarajan – twice in September 2015, once in

December 2015, and once July 2016. (R. 17-18.) This suggests that the ALJ was at

least aware that Munnings-Bah had seen Dr. Natarajan four times, over the course of

approximately one year, before Dr. Natarajan issued his August 2016 opinion (nature

and extent of relationship).        Furthermore, the ALJ specifically examined all of the

treatment records underlying Dr. Natarajan’s opinion.           According to the ALJ, Dr.

Natarajan’s opinion was inconsistent with the “benign findings” in those treatment

records (supportability). (R. 18.) As already noted, Dr. Natarajan’s opinion also was at

odds with the “conservative treatment” that Munnings-Bah subsequently received from

PT Lim (consistency). (R. 18.)

       Moreover, the ALJ considered and rejected Dr. Natarajan’s claim that Munnings-

Bah’s condition has persisted since 2008; after all, the record shows that she had been

performing light skilled work as a teacher, at substantial gainful activity levels, until early

2015 (consistency).      (R. 18.)     And although the ALJ did not note Dr. Natarajan’s

specialization in her decision, three of the four relevant treatment records are

prominently labelled “The Institute for Family Health” or “Family Practice,” which




                                              25
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 26 of 49




suggests that Dr. Natarajan was a family doctor or general practitioner (specialization).

(R. 2940, 3085, 3286.) Having reviewed Dr. Natarajan’s records, the ALJ would have

been cognizant of and accounted for this fact. In other words, although the ALJ did not

expressly recite consideration of each of the requisite factors, the decision clearly

explains the ALJ’s reasoning and demonstrates adherence to the regulation.           See

Crowell, 705 F. App’x at 35; Atwater, 512 F. App’x at 70.

       In sum, substantial evidence – stark inconsistency with Dr. Natarajan’s own office

notes; the efficacy of Munnings-Bah’s conservative treatment; and Dr. Revan’s opinion

– supports the ALJ’s decision to give Dr. Natarajan’s opinion little weight.

       3.     The ALJ Failed to Develop the Record to Properly Evaluate the
              Caneva-Melendez Opinion

       Although the ALJ did not err in evaluating the medical source opinions regarding

Munnings-Bah’s physical condition, she erred in evaluating the opinions concerning

Munnings-Bah’s psychological condition, particularly that of treating psychiatrist Dr.

Caneva and NP Melendez. 10

       To review, Dr. Caneva and NP Melendez opined that Munnings-Bah had marked

or extreme losses in more than half of her work-related mental abilities. As a result, she


10
  For purposes of the treating physician rule, a nurse practitioner is not an “acceptable
medical source” whose opinion is entitled to controlling weight. Monette v. Colvin, 654
F. App’x 516, 518 (2d Cir. 2016). In other words, under the regulations, nurse
practitioners are not “treating physicians” to whom the treating physician rule applies.
See 20 C.F.R. § 404.1502(a); SSR 06-03p, 2006 WL 2329939, *1-2 (Aug. 9, 2006).
That said, an ALJ “may consider evidence from ‘other sources,’” including nurse
practitioners, Baron v. Astrue, No. 11 Civ. 4262, 2013 WL 1245455, at *26 (S.D.N.Y
March 4, 2013), R. & R. adopted, 2013 WL 1364138 (S.D.N.Y March 26, 2013), and
courts have reviewed ALJ decisions to ensure that the opinion of a nurse practitioner is
“nevertheless considered, not overlooked,” Monette, 654 F. App’x at 518. In any event,
the opinion is also that of Dr. Caneva, who does qualify as a “treating physician”
presumptively entitled to controlling weight. See 20 C.F.R. § 404.1502(a).



                                            26
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 27 of 49




had marked restrictions on her activities of daily living and marked difficulties in

maintaining social functioning.   She also would have had constant deficiencies in

concentration, persistence, or pace, as well as repeated episodes of deterioration or

decompensation at work. Consequently, Munnings-Bah was likely to be absent from

work more than three times per month.

      The ALJ concluded that the Caneva-Melendez opinion “d[id] not merit much

weight,” however, “since the office notes from these providers fail[ed] to document

findings consistent with their opinion[ ].” (R. 22.) Furthermore, Dr. Caneva and NP

Melendez’s “assessments . . . conflict greatly with the objective findings detailed in

psychological evaluations throughout the record.” (R. 21.)

      Munnings-Bah argues, among other things, that although Dr. Caneva and NP

Melendez began treating her in December 2016, all but one of the treatment notes are

absent from the record, and there are no documented attempts by the ALJ to obtain the

missing records. As such, the ALJ violated her duty to develop the record. (Pl. Mem. at

21 n.20.) The Commissioner does not respond to this argument. Having reviewed the

record, the Court agrees with Munnings-Bah. The ALJ failed to adequately develop the

record. Accordingly, the Court cannot determine whether the ALJ’s decision to give little

weight to the Caneva-Melendez opinion applied the correct legal standards or was

supported by substantial evidence.

             a.     The ALJ’s Duty to Develop the Record

      “[T]he ‘treating physician rule’ is inextricably linked to the [ALJ’s] duty to develop

the record.” Lacava v. Astrue, No. 11 Civ. 7727, 2012 WL 6621731, at *13 (S.D.N.Y.

Nov. 27, 2012), R. & R. adopted, 2012 WL 6621722 (S.D.N.Y. Dec. 19, 2012). “Before

determining whether the Commissioner’s conclusions are supported by substantial


                                            27
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 28 of 49




evidence,” a court “must first be satisfied that the claimant has had a full hearing under

the . . . regulations and in accordance with the beneficent purposes of the [Social

Security] Act.” Moran, 569 F.3d at 112 (alterations in original) (quoting Cruz, 912 F.2d

at 11). It is well settled that even when the claimant is represented by counsel, the ALJ

has an affirmative duty to develop the medical record and seek out further information

where the physician’s reports are inconsistent and where gaps exist in the record. See

Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996) (“Because a hearing on disability benefits

is a nonadversarial proceeding, the ALJ generally has an affirmative obligation to

develop the administrative record.”).

      Courts hold that where, as here, psychiatric impairments are at issue, an ALJ has

a heightened duty to develop the record due to the difficulties associated with evaluating

a mental illness’ impact on a claimant’s ability to function adequately in a workplace.

See, e.g., Estrella v. Commissioner of Social Security, No. 12 Civ. 6134, 2016 WL

5920128, at *3 (S.D.N.Y. Oct. 7, 2016); Santiago v. Commissioner of Social Security,

No. 13 Civ. 3951, 2014 WL 3819304, at *15 (S.D.N.Y. Aug. 4, 2014); see also

Chapman v. ChoiceCare Long Island Term Disability Plan, 288 F.3d 506, 514 (2d Cir.

2002) (“[C]ourts should exercise an extra measure of caution when adjudicating the

claims of a litigant whose mental capacity is in question.”); Gabrielsen v. Colvin, No. 12

Civ. 5694, 2015 WL 4597548, at *4 (S.D.N.Y. July 30, 2015) (collecting cases).

      Legal errors regarding the duty to develop the record are a threshold issue

warranting remand. See Rosa v. Callahan, 168 F.3d 72, 79-80 (2d Cir. 1999)

(remanding where ALJ failed to fully develop record by failing to obtain or attempting to

obtain records).




                                           28
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 29 of 49




              b.     The ALJ’s Duty to Develop Medical History

       As part of their duty to develop the record, an ALJ must “investigate the facts and

develop the arguments both for and against granting benefits.” Sims v. Apfel, 530 U.S.

103, 111 (2000). “Specifically, under the applicable regulations, the ALJ is required to

develop a claimant’s complete medical history.”        Craig v. Commissioner of Social

Security, 218 F. Supp. 3d 249, 261 (S.D.N.Y. 2016) (citing Pratts v. Chater, 94 F.3d 34,

37 (2d Cir. 1996)). “This responsibility ‘encompasses . . . the duty to obtain a claimant’s

medical records and reports . . . .’” Id. (quoting Pena v. Astrue, No. 07 Civ. 11099, 2008

WL 5111317, at *8 (S.D.N.Y. Dec. 3, 2008)); see 42 U.S.C. § 423(c)(5)(B) (“In making

any determination the Commissioner of Social Security shall make every reasonable

effort to obtain from the individual’s treating physician (or other treating health care

provider) all medical evidence, including diagnostic tests, necessary in order to properly

make such determination, prior to evaluating medical evidence obtained from any other

source on a consultative basis.”).

       The regulations set forth that the Commissioner will “develop your complete

medical history for at least the 12 months preceding the month in which you file your

application unless there is a reason to believe that development of an earlier period is

necessary . . . .” 20 C.F.R. § 416.912(b)(1); DeChirico v. Callahan, 134 F.3d 1177,

1184 (2d Cir. 1998) (“[Plaintiff] is correct that, by statute, the ALJ was required not only

to develop [Plaintiff’s] complete medical history for at least the twelve-month period prior

to the filing of his application, but also to gather such information for a longer period if

there was reason to believe that the information was necessary to reach a decision.”).

However, “where there are no obvious gaps in the administrative record, and where the




                                            29
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 30 of 49




ALJ already possesses a ‘complete medical history,’ the ALJ is under no obligation to

seek additional information in advance of rejecting a benefits claim.” Rosa, 168 F.3d at

79 n.5.

             c.     The ALJ Failed to Develop the Record of Munnings-Bah’s
                    Visits to Dr. Caneva and NP Melendez

      The ALJ concluded that the Caneva-Melendez opinion “d[id] not merit much

weight since the office notes fail[ed] to document findings consistent with their opinion[

]” and for being “based on only a few months of treatment.” (R. 21.) The ALJ drew her

conclusion about lack of consistency, however, without having in hand most of the

records for Munnings-Bah’s treatment with Dr. Caneva and NP Melendez.

      In their medical source statement, under “frequency and length of contact,” Dr.

Caneva and NP Melendez wrote that Munnings-Bah had been seeing them “since

December 2016 . . . for psychopharmacology appointments monthly.” (R. 3141.) The

record, however, contains no more than a single progress note from Munnings-Bah’s

February 13, 2017 visit to NP Melendez. At that visit, Munnings-Bah reported anxiety,

appetite changes, depressed mood, loss of energy, concentration difficulties, sleep

disturbances, and social withdrawal. NP Melendez did not perform a mental status

examination of Munnings-Bah but determined that she tested “[p]ositive for difficulty with

concentration.” (R. 3300.) Missing from the records, however, are progress notes from

December 2016 and January 2017, and perhaps March 2017, the month Dr. Caneva

and NP Melendez issued their opinion.

      The ALJ thus assessed the consistency of the Caneva-Melendez opinion based

on only one-third and perhaps one-quarter of the treatment notes underlying that

opinion. The missing records were an obvious gap, particularly as the ALJ recognized



                                           30
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 31 of 49




that Munnings-Bah had seen Dr. Caneva and NP Melendez on a monthly basis. Yet

there is no indication in the record that the ALJ made any effort to determine if there

were treatment records for the missing months. Without the benefit of these missing

treatment records, the Court has no confidence that the ALJ had good reasons not to

give the Caneva-Melendez opinion controlling weight and, even if less than controlling,

what weight to give it under the requisite regulatory factors. In particular, the ALJ would

have had materially incomplete information for assessing the relationship and

supportability factors. See 20 C.F.R. § 404.1527(c)(2), (3).

       The Court recognizes that the overall record is quite robust, but even a robust

3,300-page record can have obvious gaps that are material to the ALJ’s decision. The

Court also appreciates that the record contains progress notes from Munnings-Bah’s 21

visits to Dr. Yung (treating psychiatrist) and 31 visits to Ms. Schulman (psychotherapist),

spanning from 2014 to 2016. But the visits to Ms. Schulman ended in January 2016,

and those to Dr. Yung in July 2016. There thus is a break of five months or so between

Munnings-Bah’s last visit to Dr. Yung and her first visit to Dr. Caneva and NP Melendez

in December 2016. During that time, Munnings-Bah’s condition could have deteriorated

such that the Caneva-Melendez opinion “suggest[ing] moderate to extreme limitations”

may turn out to be well founded. (R. 21.) Of course, that may not be the case, and the

ALJ may still conclude that the Caneva-Melendez opinion is entitled to little weight. But

that is not a determination for this Court to make, and the ALJ cannot make that

determination without properly developing the record.

       Because the ALJ did not fulfill her duty to develop the medical history, remand is

required. See Rodriguez v. Commissioner of Social Security, No. 19 Civ. 6855, 2020




                                            31
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 32 of 49




WL 3968267, at *18 (S.D.N.Y. July 14, 2020) (remanding for failure to obtain additional

treatment notes from claimant’s psychiatrist); Clark v. Commissioner of Social Security,

No. 15 Civ. 8406, 2017 WL 1162204, at *3-4 (S.D.N.Y. March 27, 2017) (remanding for

failure to obtain complete notes from plaintiff’s treating mental health professional);

Villarreal v. Colvin, No. 13 Civ. 6253, 2015 WL 6759503, at *21 (S.D.N.Y. Nov. 5, 2015)

(remanding for failure to investigate missing report in treating physician’s record); cf.

Craig v. Commissioner of Social Security, 218 F. Supp. 3d 249, 268 (S.D.N.Y. 2016)

(“The absence of any treatment records from [the claimant’s treating psychiatrist], with

no documented attempts by the ALJ to obtain them, is such a clear violation of the

ALJ’s duty to develop the record that it is not unheard of in such cases for the

Commissioner to affirmatively move to remand the case on that basis.”)

B.    The ALJ Correctly Determined That Munnings-Bah’s Right Shoulder
      Impairment Did Not Meet Step Two’s Duration Requirement

      Munnings-Bah next argues that the ALJ erred in finding that Munnings-Bah failed

to show that her right shoulder impairment persisted for a 12-month consecutive period.

Munnings-Bah maintains that there is no evidence that her right shoulder pain resolved

and that the ALJ therefore should have developed the record if she felt that the record

was inadequate. The record demonstrates, however, that the ALJ correctly determined

that Munnings-Bah right shoulder plain did not meet the duration requirement. Nor was

there any obvious gap in the medical evidence that would trigger the ALJ’s duty to

develop the record in that respect.

      At step two, the ALJ was required to consider whether Munnings-Bah’s medically

determinable impairment or combination or impairments is “severe” and meets the

“duration requirement.” An impairment is severe if it significantly limits a claimant’s



                                           32
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 33 of 49




physical or mental ability to do basic work activities, and meets the duration requirement

if it has lasted or is expected to last for a continuous period of at least 12 months. 20

C.F.R. §§ 404.1509, 1520(c). If a claimant does not have a severe impairment that

meets the duration requirement, then she is not disabled because of that impairment.

20 C.F.R. § 404.1520(a)(4)(ii).

       Here, the ALJ found that Munnings-Bah’s right shoulder pain was non-severe

because Munnings-Bah did not show that her pain persisted for a 12-month consecutive

period.   Specifically, the ALJ considered the record of Munnings-Bah’s walk-in

consultation with family practitioner Sarah Miller, MD., dated August 5, 2016 (R. 3292);

Dr. Rupa Natarajan’s medical source statement identifying right rotator cuff

impingement as one of Munnings-Bah’s diagnoses, dated August 26, 2016 (R. 3148);

and records from Munnings-Bah’s visits to Morris Heights for right shoulder physical

therapy, dated October 25, 2016 to January 25, 2017 (R. 3178-90).            From these

treatment records, which span only about five months, the ALJ concluded that

Munnings-Bah’s right shoulder pain did not meet step two’s duration requirement.

       Munnings-Bah argues that there is no evidence in the record showing that her

pain resolved, and that the ALJ therefore had an affirmative duty to develop the record

to obtain records pertaining to Munnings-Bah’s shoulder impairment following January

25, 2017. However, the Court’s independent review of the record as it pertains to

Munnings-Bah’s shoulder confirms the absence of any “obvious gaps” that would have

triggered the ALJ’s duty to further develop it.

       When Munnings-Bah first sought treatment for her shoulder on August 5, 2016,

she complained of pain that had started two weeks beforehand. Dr. Miller suspected a




                                             33
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 34 of 49




“[p]ossible mild rotator cuff injury.”     A shoulder exam revealed that Munnings-Bah

enjoyed “full range of motion” and experienced “pain with lateral extension only”; she

had no tenderness or deformity.          Dr. Miller prescribed her a short course of non-

steroidal anti-inflammatories, and advised her to rest, perform stretching exercises, and

apply warm compresses. (R. 3292.) Three weeks later, however, Dr. Natarajan opined

that Munnings-Bah had “constant[ ]” and “severe” pain in her right shoulder, with

significant range of motion limitations. (R. 3148.) At her first physical therapy session

at Morris Heights, Munnings-Bah presented with 7/10 pain at 95 degrees abduction. (R.

3813.) But by January 25, 2017, she had only 2/10 pain at 160 degrees abduction. (R.

3190.) That same day, she was discharged to a “Home Exercise Program” and has not

sought other treatment since. Accordingly, the record suggests that the treatment of

Munnings-Bah’s shoulder had come to a conclusion. There was no reason for the ALJ

to suspect otherwise. 11

       Because Munnings-Bah does not point to any obvious gaps in the record and

because this Court finds none, the ALJ did not violate her duty to further develop the

record with respect to Munnings-Bah’s shoulder injury. See Miller v. Commissioner of

Social Security Administration, 784 F. App’x 837, 839 (2d. Cir. 2019) (summary order)

(no duty to develop record where claimant “does not specify which providers’ records

were missing or what those records would show,” and reviewing court confirmed “record

did not contain any obvious gaps that would require the ALJ to further develop the

record”); Bushey v. Colvin, 607 F. App’x 114, 115-16 (2d Cir. 2015) (summary order)


11
  At the hearing, the ALJ asked Munnings-Bah to testify about her right shoulder
physical therapy, but neither she nor her attorney raised any concern about the
completeness of the record. (R. 73.)



                                              34
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 35 of 49




(no duty to develop record where claimant did not point to any evidence “that was not

included in the record but could have influenced the Commissioner’s decision,” and

reviewing court found “nothing in the record that would have given the Commissioner

reason” to believe such evidence existed); see also Castagna v. Berryhill, No. 16 Civ.

6908, 2017 WL 3084903 (S.D.N.Y. July 20, 2017) (“The ALJ’s duty to develop the

record is not a duty to go on a fishing expedition.”). In short, Munnings-Bah did not

meet her burden to show that her right shoulder pain satisfies step two’s duration

requirement, and the ALJ did not fail to develop the record as it relates to her shoulder.

B.     The ALJ’s Finding That Munnings-Bah’s Impairments Did Not Meet Listing
       12.06

       Munnings-Bah also argues that the ALJ erred at step three by finding that she did

not meet the criteria of 20 C.F.R. Part 404, Subpart P, Appendix 1 § 12.06 (“Listing

12.06”) for anxiety disorders. To meet the criteria of Listing 12.06, a claimant must

come forth with medical documentation of anxiety disorder, panic disorder or

agoraphobia, or obsessive-compulsive disorder. Anxiety disorder is characterized by

three or more of the following:       (1) restlessness, (2) easily fatigued, (3) difficulty

concentrating, (4) irritability, (5) muscle tension, or (6) sleep disturbance (the “paragraph

A criteria”).   § 12.06A.   The claimant must then satisfy the requirements of either

paragraph B or paragraph C.

       Paragraph B requires the claimant to show extreme limitation of one, or marked

limitation of two, of the following areas of functioning: (1) understand, remember, or

apply information; (2) interact with others; (3) concentrate, persist, or maintain pace; (4)

adapt or manage oneself. § 12.06B. Paragraph C requires the claimant to show that

she has a medically documented history of the existence of her disorder over a period



                                             35
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 36 of 49




of at least two years, and to present evidence of both (1) medical treatment, mental

health therapy, psychosocial support(s), or a highly structured setting(s) that is ongoing

and that diminishes the symptoms and signs of the claimant’s mental disorder; and (2)

the claimant’s minimal capacity to adapt to changes in her environment or to demands

that are not already part of her daily life. § 12.06C.

       The present dispute concerns Paragraph B. 12 The ALJ found that Munnings-

Bah’s mental impairments did not satisfy the Paragraph B criteria because evidence of

those impairments did not establish one extreme or two marked limitations. Specifically,

the ALJ found that Munnings-Bah had mild limitations in understanding, remembering,

or applying information; moderate limitations in interacting with others; moderate

limitations on her ability to concentrate, persist, or maintain pace; and moderate

limitations on her ability to adapt or manage herself.

       Munnings-Bah argues, inter alia, that Dr. Caneva and NP Melendez opined that

she had marked difficulties in maintaining social functioning and constant deficiencies of

concentration, persistence, and pace. As discussed above, however, the ALJ could not

have properly weighed Caneva-Melendez opinion because the ALJ failed to develop the

record. Accordingly, the ALJ will need to reconsider the Paragraph B analysis upon

further developing the record on remand.




12
   The ALJ did not discuss whether Munnings-Bah met her burden to show that she did
in fact have anxiety order (i.e., the Paragraph A criteria) but appears to have taken for
granted that she did. As to the Paragraph C criteria, the ALJ decided that “the evidence
failed to establish the presence of ‘paragraph C’ criteria.” (R. 14.) The parties’
submissions do not dispute this finding.



                                             36
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 37 of 49




C.     Errors in the ALJ’s RFC Determination

       On remand, the ALJ also will need to take into account aspects of her

determination of Munnings-Bah’s RFC that are not supported by substantial evidence.

       1.     The ALJ’s Determinations regarding Munnings-Bah’s Ability to Sit,
              Stand, Walk, Lift, and Carry Are Not Supported by Substantial
              Evidence

       In making a RFC determination, the ALJ must consider a claimant’s physical

abilities, mental abilities, symptomology, including pain and other limitations, which

could interfere with work activities on a regular and continuing basis.       20 C.F.R. §

404.1545(a). RFC means “what an individual can still do despite his or her limitations . .

. . Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work

activities in an ordinary work setting on a regular and continuing basis, and the RFC

assessment must include a discussion of the individual’s abilities on that basis. Melville

v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999) (quoting SSR 96-8p, 1996 WL 374184, at *2

(July 2, 1996)).

       The ALJ determined that Munnings-Bah could sit for six hours, stand or walk two

hours, and lift or carry 10 pounds. (R. 15.) But neither the sit/stand/walk determination

nor the lift/carry limitation are supported by substantial evidence.         Besides Dr.

Natarajan’s highly restrictive opinion, which the ALJ assigned only little weight, the only

opinions on point are from PT Lim and Dr. Revan. 13 PT Lim concluded that Munnings-


13
   As with the opinion of a practicing nurse, the opinion of a physical therapist does not
qualify as an “acceptable medical source” opinion for purposes of the treating physician
rule, see 20 C.F.R. § 404.1502(a), but may and should still be considered by the ALJ in
determining whether a claimant is disabled. See Littlefield v. Colvin, No. 15 Civ. 9640,
2017 WL 4221142, at *24 n.5 (S.D.N.Y. Aug. 31, 2017) (“Although physical therapists
are not acceptable medical sources, the opinions of physical therapists may constitute
substantial evidence where the opinions are well documented and supported by the



                                            37
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 38 of 49




Bah had “no difficulty” sitting, standing, or walking for 30 minutes.      (R. 3172.)   As

Munnings-Bah accurately observes, however, “the ability to sit, stand, or walk for 30

minutes in no way indicates [she] could sit six hours and walk or stand two hours in an

eight-hour workday, which are the requirements of sedentary work.” (Pl. Mem. at 17.)

       Dr. Revan opined that Munnings-Bah had only “mild to moderate limitations for

walking, standing, laying down, walking [sic], and climbing stairs due to back pain.” (R.

2631.) But “mild to moderate” is not defined in Dr. Revan's opinion, 14 and in speculating

about what that means, the ALJ, and the reviewing court, run the risk of impermissibly

substituting their own opinion for Dr. Revan’s. See Shaw v. Carter, 221 F.3d 126, 134

(2d Cir. 2000) (“Neither the trial judge nor the ALJ is permitted to substitute his own

expertise or view of the medical proof for the [ ] physician’s opinion.”); see also Selian,

708 F.3d at 421 (“[Consultative Examiner’s] opinion is remarkably vague.             What

[Consultative Examiner] means by ‘mild degree’ and ‘intermittent’ is left to the ALJ’s

medical evidence.”) (citation omitted), R. & R. adopted, 2017 WL 4221082 (S.D.N.Y.
Sept. 21, 2017); accord SSR 06-03p, 2006 WL 2329939, at *6; see also Lane v. Saul,
No. 18 Civ. 5523, 2020 WL 3965257, at *10 (S.D.N.Y. March 16, 2020) (“the ALJ must
still ‘explain the weight given to opinions from these sources’ or otherwise show that
such opinions were considered” (quoting 20 C.F.R. § 416.927(f)(2))), R. & R. adopted,
2020 WL 1876325 (S.D.N.Y. April 15, 2020).
14
   The Administration’s Programs Operations Manual System (“POMS”), which is the
primary source of information used by the Administration’s employees to process claims
for benefits, do define “mild” and “moderate,” but only for the purposes of an ALJ’s
evaluation of a claimant’s mental impairments at step three. See, e.g., SSA POMS DI
34001.032 § 12.00(F)(2) (Mild:         “Your functioning in this area independently,
appropriately, effectively, and on a sustained basis is slightly limited.” Moderate: “Your
functioning in this area independently, appropriately, effectively, and on a sustained
basis is fair.”); see also 20 C.F.R. § 404.1520a(d). With respect to the required
contents of a consultative examiner’s report, POMS imposes no such rating scale. It
simply explains that “a CE report must reflect accepted professional medical standards
and practice” and “should be complete enough to show the nature, severity, and
duration of the impairment and the claimant’s ability to function.” SSA POMS DI
22510.015(B).



                                            38
       Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 39 of 49




sheer speculation. . . . At a minimum, the ALJ likely should have contacted [Consultative

Examiner] and sought clarification of his report.”) (internal citations omitted); Curry v.

Apfel, 209 F.3d 117, 123 (2d Cir. 2000) (consultative examiner’s “use of the terms

‘moderate’ and ‘mild,’ without more information” made opinion “so vague as to render it

useless”).

         The ALJ thus had no opinion evidence on which to base her conclusion that

Munnings-Bah could sit or six hours and stand or walk for two hours in an eight-hour

day.     As such, her determination in that regard was not supported by substantial

evidence.     See Balsamo, 142 F.3d at 81 (“In the absence of a medical opinion to

support the ALJ’s finding as to [claimant’s] ability to perform sedentary work, it is well-

settled that ‘the ALJ cannot arbitrarily substitute his own judgment for competent

medical opinion.’”) (quoting McBrayer v. Secretary of Health and Human Services, 712

F.2d 795, 799 (2d Cir. 1983)); Filocomo v. Chater, 944 F. Supp. 165, 170 (E.D.N.Y.

1996) (“In the absence of supporting expert medical opinion, the ALJ should not have

engaged in his own evaluations of the medical findings.”).

         The ALJ also had no basis to conclude that Munnings-Bah could lift and carry up

to 10 pounds. Besides Dr. Natarajan, who opined that Munnings-Bah could “never” lift

or carry more than five pounds (R. 3152), the only other medical provider who

addressed the functional limitations caused by Munnings-Bah’s shoulder pain is PT Lim,

who opined that she still had “difficulty” lifting and carrying more than five pounds (R.

3188).     No other opinion addresses the issue. At the same time, as the ALJ

acknowledged, Munnings-Bah testified that she was “unable to lift more than 5 pounds”

and “is unable to lift a gallon of milk.”    (R. 15-16).     Yet neither the ALJ nor the




                                            39
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 40 of 49




Commissioner pointed to any substantial evidence in the record suggesting that

Munnings-Bah could lift more than five pounds. On remand, the ALJ should consider

asking Dr. Revan for an explanation of what “mild to moderate” means as appears in

her examination report.     The ALJ may also consider obtaining another consultative

examination to address the lift/carry issue. 15

       2.     The ALJ’s Consideration of Munnings-Bah’s Activities of Daily Living
              and Work Activities Also Is Flawed

       To support her RFC determination, the ALJ relied on Munnings-Bah’s activities of

daily living and work during the relevant period.     (R. 21-22.)    With respect to daily

activities, for example, Munnings-Bah helps her husband and son with cooking and

laundry, and attends church services and medical appointments. (R. 21.)               Lived

experience suggests, however, that these are all activities of limited duration. As aptly

noted by Munnings-Bah, none of them “indicate[ ] that she [is] capable of sitting . . . for

six hours during an eight-hour workday.” (Pl. Mem. at 29.)

       As for work during the relevant period, Munnings-Bah’s job as a cashier at

Yankee Stadium during the summer of 2015 did require her to stand for four or five-to-

seven hour shifts. But she worked there for only three months or so – and only when

the Yankees were playing at home. (R. 56, 80.) Even then, she sometimes had to

leave early because of her pain. (R. 80.) Her work at Yankee Stadium thus was part-

time, short-lived, and caused pain preventing a full day of work. If anything, Munnings-


15
   Pursuant to SSR 96-8p, an ALJ “must consider limitations and restrictions imposed by
all of an individual’s impairments, even those that are not ‘severe.’ While a ‘not severe’
impairment(s) standing alone may not significantly limit an individual’s ability to do basic
work activities, it may – when considered with limitations or restrictions due to other
impairments – be critical to the outcome of a claim.” (Pl. Mem. at 23 (quoting SSR 96-
8p, 1996 WL 374184, at *5).)



                                             40
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 41 of 49




Bah’s stint at Yankee Stadium suggests that she was not able to sustain even part-time

work.

        The ALJ also took note of Munnings-Bah’s “weekly yoga class,” finding it “in

contradiction to her allegedly disabling musculoskeletal and psychological impairments.”

(R. 22.) But Munnings-Bah was referred to that class by her psychiatrist Dr. Yung, and

her classes generally consisted of “strengthening exercises, stretching, back care,

relaxation and breathing techniques.” (R. 66, 1910-11.) The fact that Munnings-Bah

participated in yoga as a form of therapy does not provide meaningful insight into

Munnings-Bah’s ability to perform sustained work on a regular and continuing basis – all

the more so as the record does not indicate how rigorous or long the classes were.

        In short, Munnings-Bah’s daily activities and work experience, at least without

more information, do not provide substantial evidence supporting the ALJ’s RFC

determination. See Stellmaszyk v. Berryhill, No. 16 Civ. 09609, 2018 WL 4997515, at

*25 (S.D.N.Y. Sept. 28, 2018) (“courts have recognized that a claimant’s ability to

engage in certain life activities that involve sitting does not necessarily mean that the

claimant is capable of meeting the full requirements of sedentary work”) (collecting

cases); Woodward v. Apfel, 93 F. Supp. 2d 521, 529 (S.D.N.Y. 2000) (“a claimant’s

ability to engage in self-care and other domestic activities does not by itself establish

that the claimant is not disabled”; “the mere fact that someone is able to remain seated

for a plane ride does not establish that he can sit for six hours on a regular basis”

(citation omitted)); see also Mendolia v. Astrue, No. 10 CV 0417, 2013 WL 3356960, at

*5 n.8 (E.D.N.Y. July 3, 2013) (“physical exercise such as pilates, yoga, and swimming




                                           41
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 42 of 49




may be performed at any level, even by those who cannot perform work in the national

economy”).

      3.     The ALJ Failed to Consider Munnings-Bah’s Moderate Limitations in
             Concentration, Persistence, and Maintaining Pace

      Munnings-Bah also argues that in determining her RFC (and posing

hypotheticals to the VE) the ALJ failed to account for her own finding at step three that

Munnings-Bah had moderate limitations in concentration, persistence, and maintaining

pace. (Pl. Mem. at 26 (citing R. 14).) The Court agrees. On remand and upon full

development of the record, the ALJ should properly account for Munnings-Bah’s mental

limitations in her RFC determination.

      The ALJ correctly explained that “[t]he limitations identified in the ‘paragraph B’

criteria are not a residual functional capacity assessment but are used to rate the

severity of mental impairments at steps 2 and 3 of the sequential evaluation process.

The mental residual functional capacity assessment used at steps 4 and 5 of the

sequential evaluation process requires a more detailed assessment.” (R. 14-15.) SSR

96-8p, 1996 WL 374184, at *4.           Indeed, when a claimant suffers from a mental

impairment, the ALJ must employ a “special technique” at each step of her sequential

analysis. Rosado v. Barnhart, 290 F. Supp. 2d 431, 437 (S.D.N.Y. 2003).

      The ALJ must assess the claimant’s mental RFC by engaging in a detailed

evaluation of the claimant’s ability to perform “work-related functions” that include her

ability to (1) “understand, carry out, and remember instructions”; (2) “use judgment in

making work-related decisions”; (3) “respond appropriately to supervision, coworkers

and work situations”; and (4) “deal with changes in a routine work setting.” SSR 96-8p,

1996 WL 374184, at *6; Pabon v. Barnhart, 273 F. Supp. 2d 506, 515-16 (S.D.N.Y.



                                             42
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 43 of 49




2003). Furthermore, “the ALJ’s RFC findings ‘must include a narrative discussion’ that

describes ‘how the evidence supports each conclusion, citing specific medical facts . . .

and nonmedical evidence,’ and addresses ‘the individual’s ability to perform sustained

work activities in an ordinary work setting on a regular and continuing basis.’” Brown v.

Commissioner for Social Security, No. 15 Civ. 4913, 2016 WL 7637285, at *9 (S.D.N.Y.

June 29, 2016) (quoting SSR 96-8p, 1996 WL 374184, at *7), R. & R. adopted, 2016

WL 7646997 (S.D.N.Y. Dec. 30, 2016).

      Here, the ALJ’s analysis of Munnings-Bah’s capacity to perform work-related

functions in light of her “nonexertional” (i.e., mental) limitations consists of one

sentence: “her anxiety complaints warrant some limitations on her social interactions

and support the need for shift work so that she can travel during less congested

periods.” (R. 23.) There is no “narrative discussion,” nor is the ALJ’s conclusion directly

tied to any evidence or facts. Moreover, the ALJ’s assessment appears to relate more

to the ALJ’s finding that Munnings-Bah had moderate limitations in interacting with

others rather than have anything to do with her moderate limitations in concentration,

persistence, and pace. (Compare R. 23, with R. 14.)

      In McIntyre v. Colvin, 758 F.3d 146, 152 (2d Cir. 2014), the Second Circuit held

that an ALJ’s failure to explicitly incorporate any limitations in concentration,

persistence, and pace in her RFC determination and hypotheticals posed to the VE was

error. McIntyre also made clear, however, that there are circumstances in which such

an error should be considered harmless.          “Specifically, an ALJ’s omission from a

hypothetical of any explicit reference to a claimant’s limitation in concentration,

persistence, and pace should be found harmless, either where (1) the medical evidence




                                            43
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 44 of 49




demonstrates that the claimant can engage in simple, routine tasks or unskilled work

despite limitations in ‘concentration, persistence, and pace,’ and the challenged

hypothetical is limited to include only unskilled work; or (2) the hypothetical otherwise

implicitly accounts for the claimant’s limitations.” Stellmaszyk, 2018 WL 4997515, at

*27 (citing McIntyre, 758 F.3d. at 152).

       Having reviewed the ALJ’s RFC determination, the related hypotheticals, and the

underlying opinion evidence, the Court concludes that a lack of clarity in the record and

a lack of transparency in the ALJ’s reasoning deprive the Court of the ability to conduct

a meaningful harmless error review and thus warrant remand. As to the first McIntyre

prong, the ALJ’s hypothetical to the VE did not incorporate a limitation to unskilled work.

Nor does the opinion evidence shed light on Munnings-Bah’s work ability:             under

“Findings of Fact and Analysis of Evidence,” State Agency reviewer Dr. Inman-Dundon

opined that Munnings-Bah “retains the mental capacity for semi-skilled work, not

working closely with others”; but he did not discuss Munnings-Bah’s moderate

limitations in concentration, persistence, and pace, or articulate how these limitations

would affect Munnings-Bah’s ability to stay on task in a work environment over the

course of an eight-hour workday. (R. 101.)

       With respect to the second McIntyre prong, the ALJ’s hypotheticals to the VE did

not expressly or implicitly account for Munnings-Bah’s limitations in concentration,

persistence, and pace.      At the hearing, the ALJ did ask the VE to consider a

hypothetical individual who “could only occasionally concentrate because they were off

task due to either panic attacks, or sedation, or sleepiness.” (R. 90.) In response, the

VE testified that such an individual would not be able to sustain “these jobs [(lens




                                            44
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 45 of 49




inserter, table worker, surveillance system monitor)] . . . [o]r any other jobs.” (R. 90-91.)

The ALJ did not, however, discuss this hypothetical anywhere in her decision. As the

Stellmaszyk court explains,

               This omission by the ALJ is especially problematic in light of
               the fact that, when asked to make this seemingly relevant
               assumption, the VE concluded that the hypothetical
               individual would not be able to sustain employment. If it was
               the ALJ’s view that, due to Plaintiff’s limitations in
               concentration, attention, and the ability to maintain a
               schedule, she was likely to be off task for some percentage
               of the workday, then the ALJ should have made this clear in
               his RFC determination and taken the VE’s testimony on this
               point into account; if this was not his view, then this, too,
               should have been explained.

Stellmaszyk, 2018 WL 4997515, at *28.             As the record stands, the Court cannot

determine whether and to what extent the ALJ accounted for Munnings-Bah’s moderate

limitations in concentration, persistence, and pace in making her RFC determination.

Nor can the Court determine whether the ALJ’s failure to explicitly incorporate

Munnings-Bah’s nonexertional limitations into the RFC and hypotheticals was harmless

error.

         Once Munnings-Bah’s psychiatric history is fully developed, the ALJ’s Paragraph

B analysis and RFC determination may or may not change. Either way, on remand, the

ALJ should (1) state each of the nonexertional limitations that she determines

Munnings-Bah to have had during the relevant period; (2) consider the combined effect

of those limitations in her RFC determination; and, if necessary, (3) recall the VE for

additional testimony to respond to hypotheticals that explicitly incorporate the

determined limitations.




                                             45
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 46 of 49




         4.      The ALJ’s Determination That Munnings-Bah Does Not Need a Cane
                 at All Times Is Not Supported by Substantial Evidence

         Munnings-Bah further argues that the ALJ’s RFC determination was flawed

because the ALJ’s finding that Munnings-Bah does not need a cane at all times is

unsupported by substantial evidence. The Court again agrees.

         The ALJ observed that although treatment records from December 2015 onward

note the use of a cane, on “balance” the records do not so note.          (R. 17.)   That

reasoning is flawed. A treatment provider’s decision not to mention use of a cane does

not mean that the patient was not in fact using a cane at the time. See Martinez v.

Colvin, No. 15 Civ. 3366, 2016 WL 11483844, at *20 (S.D.N.Y. Aug. 22, 2016) (“[The]

ALJ [ ] appears to rely on the fact that several treatment notes . . . do not reference a

cane to support his determination that plaintiff did not require a cane . . . . [T]he

Commissioner [cannot] rely primarily on the absence of evidence to support any finding

concerning disability.” (citing Rosa, 168 F.3d at 81)), R. & R. adopted, 2016 WL

5338554 (S.D.N.Y. Sept. 23, 2016). Indeed, Munnings-Bah once reported to Dr. Yung

that she tripped over herself because she was not using a cane. (R. 3280.)

         In opposition, the Commissioner points to Dr. Revan’s examination report, where

Dr. Revan commented that Munnings-Bah “[n]eeded no help changing for exam or

getting on and off exam table” and “[w]as able to rise from chair without difficulty.” (R.

2629.)        But Dr. Revan’s report does not address one way or the other whether

Munnings-Bah used a cane while changing, getting on and off the table, or getting up

from her chair.

         To the contrary, the only evidence on use of a cane comes from Dr. Natarajan’s

opinion that Munnings-Bah needs a cane both for standing and for walking on all



                                           46
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 47 of 49




surfaces and terrains. With the ALJ having afforded Dr. Natarajan’s opinion little weight,

there is no opinion evidence as to whether and under what circumstances Munnings-

Bah needs to use a cane to support the ALJ’s determination that Munnings-Bah does

not need a cane at all times. On remand, the ALJ should consider further developing

the record on this issue if it is to remain a basis for her decision.

D.     The Hypothetical Posed by the ALJ

       Munnings-Bah last argues that the ALJ posed a deficient hypothetical to the

vocational expert because that hypothetical did not address (1) the ALJ’s Paragraph B

finding that Munnings-Bah had moderate limitations on concentration, persistence, and

maintaining pace; (2) Dr. Natarajan’s opinion and the Caneva-Melendez opinion that

Munnings-Bah would be absent from work more than three times a month; and (3) Dr.

Natarajan’s opinion that Munnings-Bah would need a cane both for standing and for

walking on all surfaces and terrains (i.e., at all times).

       When a hypothetical posed to a VE is based on a RFC determination that in turn

is supported by substantial evidence, that hypothetical is proper, and the ALJ is entitled

to rely on the VE’s testimony. Snyder v. Colvin, 667 F. App’x 319, 321 (2d Cir. 2016)

(summary order); see also Wavercak v. Astrue, 420 F. App’x 91, 94 (2d Cir. 2011)

(summary order) (“Because we have already concluded that substantial record

evidence supports the RFC finding, we necessarily reject [claimant’s] vocational expert

challenge.”).   The converse, of course, is that when an RFC determination is not

supported by substantial evidence, a hypothetical based on that RFC is not proper and

warrants remand. See Aubeuf v. Schweiker, 649 F.2d 107, 114 (2d. Cir. 1981) (“The

hypothetical question . . . incorporated the ALJ’s conclusion . . . which we have found to




                                              47
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 48 of 49




be based on an erroneous standard, and did not adequately account for [claimant’s]

actual limitations.   We therefore . . . remand for reconsideration . . . .”); see also

McClinton v. Colvin, No. 13 Civ. 8904, 2015 WL 6117633, at *33 (S.D.N.Y. Oct. 16,

2015) (“And when a remand is already necessary to properly determine the plaintiff's

RFC, the vocational-capacity finding must also be remanded when it was based on the

testimony of a VE answering a similarly flawed hypothetical.”). That is the case here.

                                      Conclusion

       For the reasons stated above, pursuant to sentence four of 42 U.S.C. § 405(g), I

recommend denying the Commissioner’s motion, granting Plaintiff’s motion, and

remanding this case for further consideration by the Commissioner consistent with this

Report and Recommendation.

                           Procedures for Filing Objections

       Pursuant to 28 U.S.C. § 636(b)(1) and Rules 72, 6(a), and 6(d) of the Federal

Rules of Civil Procedure, the parties shall have fourteen (14) days to file written

objections to this Report and Recommendation. Such objections shall be filed with the

Clerk of the Court, with extra copies delivered to the Chambers of the Honorable Lewis

J. Liman, 500 Pearl Street, New York, New York 10007, and to the Chambers of the

undersigned, 500 Pearl Street, New York, New York 10007.            FAILURE TO FILE

TIMELY OBJECTIONS WILL RESULT IN WAIVER OF OBJECTIONS AND

PRECLUDE APPELLATE REVIEW.

                                         Respectfully submitted,



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

                                           48
     Case 1:19-cv-03510-LJL-RWL Document 29 Filed 09/14/20 Page 49 of 49




Dated: September 14, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                            49
